Citation Nr: 1811744	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-29 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for adenocarcinoma of the rectum with a history of loop ileostomy ("rectal cancer"), claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 through April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

As indicated in the prior Board remand, the Veteran's request for a hearing that he made by way of submission of VA Form 9 in October 2013 is deemed withdrawn.  

The Board remanded this matter in August 2017 in order to secure outstanding pertinent records and to afford the Veteran a VA examination.  The Board finds that the remand directives have not been substantially complied with and therefore will remand the matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, the Board's review of the claims file reflects that the claim on appeal must be remanded to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Document VA 21-2507a, Request for Physical Examination, indicates that a request was made for an examination in November 2017.  The RO then issued a supplemental statement of the case continuing its denial of the claim; in doing so, noting the Veteran's failure to report to his scheduled VA examination.  Although it appears the Veteran was scheduled for the requested examination by the AOJ, the evidence of record fails to establish that he or his representative was properly notified of this examination. 

Moreover, although there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in mailing notice, copies of the examination notice letters do not appear to be of record.

Therefore, the Board finds there was not substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271(1998) (the Veteran is entitled, as a matter of law, to compliance with remand directives, and the Board itself commits error in failing to ensure this compliance). 

Accordingly, the AOJ must afford the Veteran another opportunity to report for the requested VA examination to determine the etiology of his rectal cancer.  Moreover, should the Veteran fail to report for this examination, the AOJ must include a copy of the notification letter within the Veteran's electronic claims file.  38 U.S.C. §§ 5107(a), 5103A (2012); 38 C.F.R. § 3.159 (2017).

In addition, upon review of the file it does not appear that the AOJ made reasonable efforts to secure relevant clinical documentation dated after November 2011 as required by the remand directives.  Therefore, on remand, the AOJ should also attempt to obtain and update all VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for rectal cancer since November 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2017).

2.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records documenting treatment for a rectal cancer.  

3.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the etiology of his rectal cancer.  

The Veteran must be given adequate notice of the date and place of the requested examination.  A copy of the notification must be associated with the electronic folder. If the Veteran does not report to the examination, his failure to appear should be appropriately documented and associated with the claims file. 

The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report must reflect that such review was accomplished.

The examiner should elicit from the Veteran a complete history of his rectal cancer.  Any tests or studies deemed necessary should be conducted. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination, and all necessary diagnostic testing, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's rectal cancer had its onset in service; or is otherwise related to service, to include presumed herbicide agent exposure.

For the purposes of this opinion the examiner is asked to presume that the Veteran was exposed to herbicide agent while in service.  

A complete rationale for all opinions should be provided.  

4.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

